                                          Case 2:20-cv-00010-JAD-DJA Document 6 Filed 01/15/20 Page 1 of 2



                                      1
                                          ROBERT E. SCHUMACHER, ESQ.
                                      2   Nevada Bar No. 7504
                                          DIONE C. WRENN, ESQ.
                                      3   Nevada Bar No. 13285
                                      4   GORDON REES SCULLY MANSUKHANI, LLP
                                          300 South 4th Street, Suite 1550
                                      5   Las Vegas, Nevada 89101
                                          Telephone: (702) 577-9300
                                      6   Direct Line: (702) 577-9319
                                          Facsimile: (702) 255-2858
                                      7   E-Mail: rschumacher@grsm.com
                                      8            dwrenn@grsm.com

                                      9   Attorneys for Defendant,
                                          MIDWEST FAMILY MUTUAL INSURANCE COMPANY
                                     10
                                                                       UNITED STATES DISTRICT COURT
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                                             DISTRICT OF NEVADA
                                     12
    300 S. 4th Street, Suite 1550
       Las Vegas, NV 89101




                                     13   ARIZONA CIVIL CONSTRUCTORS, INC., a    )                 CASE NO. 2:20-cv-00010-JAD-DJA
                                          Nevada corporation,                    )
                                     14                                          )                 STIPULATION AND ORDER TO
                                                                  Plaintiff,     )                 EXTEND MIDWEST FAMILY
                                     15                                          )                 MUTUAL INSURANCE
                                     16        vs.                               )                 COMPANY’S DEADLINE TO
                                                                                 )                 FILE RESPONSE TO
                                     17   COLONY INSURANCE COMPANY; HDI          )                 COMPLAINT
                                          GLOBAL SPECIALTY SE, fka INTERNATIONAL )
                                     18   INSURANCE COMPANY OF HANNOVER SE; )
                                          MIDWEST FAMILY MUTUAL INSURANCE        )
                                     19   COMPANY; DOES I-X, inclusive; and ROE  )
                                     20   CORPORATIONS I-X, inclusive,           )
                                                                                 )
                                     21                           Defendants.    )
                                                                                 )
                                     22
                                                 Pursuant to Local Rules 6-1 and 7-1, Defendant MIDWEST FAMILY MUTUAL
                                     23
                                          INSURANCE COMPANY (“Midwest”) and Plaintiff ARIZONA CIVIL CONSTRUCTORS,
                                     24
                                          INC. (“ACC”) (collectively, the “Parties”), by and through their respective attorneys of record,
                                     25
                                          stipulate as stated below.
                                     26
                                                                                  STIPULATION
                                     27
                                                 1.      ACC filed a Complaint in the Eighth Judicial District Court, Clark County,
                                     28

                                                                                         -1-
                                            Case 2:20-cv-00010-JAD-DJA Document 6 Filed 01/15/20 Page 2 of 2



                                        1   Nevada (“State Court”) on November 18, 2019.

                                        2           2.     On December 30, 2019, Defendant Colony Insurance Company filed a Notice of

                                        3   Removal in State Court. On the same day, a Notice of Removal was also filed with this Court.

                                        4   ECF No. 1-1.

                                        5           3.     Prior to the removal, Midwest’s deadline to file a response to the Complaint was

                                        6   December 30, 2019. Pursuant to FRCP 81(2)(c), Midwest’s response deadline became January

                                        7   8, 2020.

                                        8           4.     Midwest requests additional time to file its response up to and including

                                        9   Wednesday, January 22, 2020.

                                       10           5.     ACC does not oppose Midwest’s requested extension.

                                       11           6.     Accordingly, Midwest will file its response to ACC’s Complaint on January 22,
  Gordon Rees Scully Mansukhani, LLP




                                       12   2020.
      300 S. 4th Street, Suite 1550
         Las Vegas, NV 89101




                                       13           7.     This stipulation is not made for purposes of delay.

                                       14   DATED this 15th day of January, 2020.

                                       15   Respectfully Submitted By:

                                       16
                                            GORDON REES SCULLY MANSUKHANI,                    FENNEMORE CRAIG, P.C.
                                       17   LLP
                                       18   /s/ Dione C. Wrenn                                /s/ Chelsie A. Adams
                                       19   ROBERT E. SCHUMACHER, ESQ.                        JOHN RANDALL JEFFERIES, ESQ.
                                            Nevada Bar No. 7504                               Nevada Bar No. 3512
                                       20   DIONE C. WRENN, ESQ.                              BRANDI M. PLANET, ESQ.
                                            Nevada Bar No. 13285                              Nevada Bar No. 11710
                                       21   300 South 4th Street, Suite 1550                  CHELSIE A. ADAMS, ESQ.
                                            Las Vegas, Nevada 89101                           Nevada Bar No. 13058
                                       22   Attorneys for Defendant                           300 South 4th Street, 14th Floor
                                       23   Midwest Family Mutual Insurance Co.               Las Vegas, Nevada 89101
                                                                                              Attorneys for Plaintiff
                                       24                                                     Arizona Civil Constructors, Inc.

                                       25                                                        IT IS SO ORDERED
                                       26
                                                                                                _________________________________
                                       27                                                      UNITED STATES DISTRICT JUDGE
                                                                                             _________________________________
                                                                                             UNITED STATES MAGISTRATE JUDGE
1192966/49483310v.1                    28                                                      DATED:
                                                                                             DATED:     ______________
                                                                                                     January 21, 2020

                                                                                           -2-
